Citation Nr: 1330109	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  08-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, prior to May 21, 2008.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to December 1986. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted entitlement to a TDIU, effective October 28, 2008.  

In a February 2012 decision, the Board granted an effective date of May 21, 2008, for the award of TDIU.  The Board remanded the issue of entitlement to a TDIU prior to May 21, 2008, for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

In the prior remand the Board instructed that a VA opinion should be obtained with respect to whether the Veteran's service-connected disabilities, together, precluded her from securing or following substantially gainful employment, consistent with her education and occupational experience, during the period from February 7, 2007 to May 21, 2008.  

The Veteran was afforded separate examinations for her service connected disabilities and no opinion was provided as to the combined effects of the service connected disabilities.

Additionally, in the February 2012 remand instructed that the TDIU issue be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU for the period from February 7, 2007 to May 21, 2008 in accordance with 38 C.F.R. § 4.16(b).  There is no indication in the record that such referral took place.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the issue is REMANDED for the following action:

1.  Obtain a VA medical opinion with respect to whether the Veteran's service-connected disabilities (PTSD and a right ankle disability), combined, at least as likely as not rendered her unable to secure or follow a substantially gainful occupation for which her education and experience would have qualified her, during the period from February 7, 2007 to May 21, 2008.  

The VA clinician must provide reasons for all opinions, and thoroughly address all relevant lay and medical evidence of record.

2.  Thereafter, irrespective of the conclusions reached in the VA opinion, refer the TDIU issue to the Director of VA's Compensation and Pension (C&P) Service for adjudication of whether entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) was warranted for the period from February 7, 2007 to May 21, 2008.

3.  If the TDIU issue on appeal remains denied, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

